DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on November 19, 2021 has been entered.  Claims 2, 7, 12 and 17 are amended.  Claims 1-20 are pending.  The amendments and timely filed terminal disclaimer have also overcome the objection(s) of claims 2, 7, 12 and 17 and double patenting rejection(s) of claims 1-20 previously set forth on the Non-Final Office Action mailed on August 19, 2021.
 
Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Kitahara (PG PUB US2018/0213298) teaches a receiving apparatus, a transmitting apparatus, and a data processing method for displaying emergency information communicated in an emergency at appropriate positions. The receiving apparatus acquires metadata transmitted by a digital broadcast signal, the metadata including first emergency information 
Yang (PG PUB US2018/0098111) teaches a method and apparatus for transmitting or receiving service signaling for a broadcasting service is disclosed. The method for transmitting service signaling for a broadcasting service comprises the steps of: generating a first packet stream including first media data by a first transmission protocol; generating a second packet stream including second media data by a second transmission protocol; generating a user service description including service signaling related to at least one of the first packet stream and the second packet stream; and transmitting the first packet stream, the second packet stream, and the user service description [Yang, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “encoding service data of a service and service layer signaling information that are delivered over a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session, wherein the service layer signaling information includes transport session information containing transport session identifier (TSI) information for the service data and wherein a value of TSI information for the service layer signaling information is zero;
encoding signaling information for one or more services including the service,

wherein a service element entry corresponding to the service includes service information related to the service,
wherein the service information includes service identification information for identifying the service, first version information for indicating a change of the service information, short name information of the service and access information of the ROUTE session, and
wherein the access information includes destination address information and destination port information;” as set forth in independent claim 1;
“a first encoder configured to encode service data of a service and service layer signaling information that are delivered over a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session, wherein the service layer signaling information includes transport session information containing transport session identifier (TSI) information for the service data and wherein a value of TSI information for the service layer signaling information is zero;
a second encoder configured to encode signaling information for one or more services including the service,
wherein the signaling information includes one or more service element entries corresponding to the one or more services,
wherein a service element entry corresponding to the service includes service information related to the service,
wherein the service information includes service identification information for identifying the service, first version information for indicating a change of the service information, short name information of the service and access information of the ROUTE session, and
wherein the access information includes destination address information and destination port information;” as set forth in independent claim 6;

wherein the service data and the service layer signaling information are delivered over a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session,
wherein the signaling information includes one or more service element entries corresponding to the one or more services,
wherein a service element entry corresponding to the service includes service information related to the service,
wherein the service information includes service identification information for identifying the service, first version information for indicating a change of the service information, short name information of the service and access information of the ROUTE session,
wherein the access information includes destination address information and destination port information,
wherein the service layer signaling information includes transport session information containing transport session identifier (TSI) information for the service data, and wherein a value of TSI information for the service layer signaling information is zero;” as set forth in independent claim 11;
	“a receiver configured to receive a broadcast signal having service data of a service, service layer signaling information and signaling information for one or more services including the service,
wherein the service data and the service layer signaling information are delivered over a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session,
wherein the signaling information includes one or more service element entries corresponding to the one or more services,
wherein a service element entry corresponding to the service includes service information related to the service,

wherein the access information includes destination address information and destination port information,
wherein the service layer signaling information includes transport session information containing transport session identifier (TSI) information for the service data, and
wherein a value of TSI information for the service layer signaling information is zero;” as set forth in independent claim 16.
Similar reasoning applies to dependent claims 2-5, 7-10, 12-15 and 17-20 as they further limit independent claims 1, 6, 11 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441